                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON
JOSHUA SANDER,

        Plaintiff,                                     Case No. 3:18-cv-102

vs.

SHERIFF DAVE DUCHAK, et al.,                           District Judge Walter H. Rice
                                                       Magistrate Judge Michael J. Newman
      Defendants.
_________________________________________________________________________________

   REPORT AND RECOMMENDATION1 THAT THIS CASE BE: (1) DISMISSED FOR
   FAILURE TO PROSECUTE; AND (2) TERMINATED ON THE COURT’S DOCKET
_________________________________________________________________________________

        This is a civil rights case in which pro se Plaintiff Joshua K. Sander asserts claims under 42

U.S.C. § 1983 against a number of Defendants arising from alleged acts and/or omissions by

Defendants during his incarceration at the Miami County, Ohio Jail (“the Jail”). Recent attempts to

serve Plaintiff with Court Orders were returned to the Court as undeliverable. See doc. 23, 25. Having

previously advised the parties of their obligation to keep the Court apprised of any changes to their

contact information, the undersigned, on July 23, 2019, ordered Plaintiff to update his contact

information within 7 days and to show cause as to why this case should not be dismissed for failure to

prosecute. Doc. 24. Plaintiff has neither updated his contact information nor shown cause as ordered.

As a result of Plaintiff’s failures to comply with Court Orders, the undersigned RECOMMENDS that

this case be: (1) DISMISSED for failure to prosecute under Fed. R. Civ. P. 41(b); and (2)

TERMINATED on the Court’s docket.



Date:   August 26, 2019                                s/ Michael J. Newman
                                                       Michael J. Newman
                                                       United States Magistrate Judge



        1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
                              NOTICE REGARDING OBJECTIONS

         Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to

the proposed findings and recommendations within FOURTEEN days after being served with this

Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if served

on you by electronic means, such as via the Court’s CM/ECF filing system. If, however, this Report

and Recommendation was served upon you by mail, this deadline is extended to SEVENTEEN DAYS

by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the deadline to file objections

by filing a motion for extension, which the Court may grant upon a showing of good cause.

         Any objections filed shall specify the portions of the Report and Recommendation objected to,

and shall be accompanied by a memorandum of law in support of the objections. If the Report and

Recommendation is based, in whole or in part, upon matters occurring of record at an oral hearing, the

objecting party shall promptly arrange for the transcription of the record, or such portions of it as all

parties may agree upon or the Magistrate Judge deems sufficient, unless the assigned District Judge

otherwise directs.

         A party may respond to another party’s objections within FOURTEEN days after being served

with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however, this

Report and Recommendation was served upon you by mail, this deadline is extended to SEVENTEEN

DAYS by application of Fed. R. Civ. P. 6(d).

         Failure to make objections in accordance with this procedure may forfeit rights on appeal. See

Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981).
